 



EXHIBIT 10.68
Effective Date: January 1, 1992
THE DURIRON COMPANY, INC.
INCENTIVE COMPENSATION PLAN FOR KEY EMPLOYEES AS AMENDED AND RESTATED EFFECTIVE
JANUARY 1, 1992

I.   PURPOSE       The purpose of The Duriron Company, Inc.’s Incentive
Compensation Plan for Key Employees (hereinafter referred to as the “Plan”) is
to provide an incentive and reward in the form of additional compensation to
those Key Employees whose outstanding performance has significantly contributed
to the management, growth and profitability of the business, the Company and its
Subsidiaries.     II.   DEFINITIONS

  A.   “Board” The Company’s Board of Directors.     B.   “Committee” — The
Compensation Committee of the Board.     C.   “Company” — The Duriron Company,
Inc., a New York corporation.     D.   “Hurdle Rate” — The financial performance
standards set in accordance with Section IV.     E.   “Incentive Award” — A
compensation award determined in accordance with the provisions of Section VII.
    F.   “Key Employee” — A full-time salaried employee of the Company or a
Subsidiary who serves in executive, administrative, professional or technical
capacities with the Company or a Subsidiary and, in the opinion of the
Committee, is in a position to make a significant contribution to the successful
operation of the Company or a Subsidiary.     G.   “Participant” — A Key
Employee who is selected by the Committee to participate in the Plan.     H.  
“Plan Year” — The fiscal year ended December 31.

 



--------------------------------------------------------------------------------



 



  I.   “Return on Average Shareholder Equity” — The percentage return reported
in the Company’s applicable annual report to shareholders.     J.   “Subsidiary”
— Any company of which more than 50 percent of the voting stock is owned,
directly or indirectly, by the Company.     K.   “Target Incentive Award” — A
conditional compensation ward determined in accordance with the provisions of
Section VI.

III.   ADMINISTRATION       The Plan will be administered by the Committee. No
member of the Committee will be eligible to receive a Target Incentive Award
while he is a member of the Committee or with respect to any Plan Year during
which he was a member of the Committee.     IV.   LIMITATIONS ON INCENTIVE
AWARDS       Prior to the beginning of each Plan Year, the Committee will
establish a Hurdle Rate based on a Return on Average Shareholders’ Equity. For
any Plan Year in which the Return on Average Shareholders’ Equity falls below
the previously established Hurdle Rate, no incentive awards will be paid
regardless of the performance of any Division, Subsidiary or Corporate unit or
Participant. An additional Hurdle Rate will be proposed by the Chief Executive
Officer (CEO) and/or the President and approved by the Committee for each
Division, Subsidiary and the Corporate unit. No Incentive Awards will be paid to
any Participant unless the Division, Subsidiary or Corporate unit in which he is
employed has met or exceeded its Hurdle Rate.     V.   ELIGIBILITY       Prior
to March 1 of each Plan Year, the CEO and/or the President will propose, and the
Committee will determine, those current Key Employees who will be eligible to
participate in the Plan for that Plan Year. The CEO and/or the President can add
participants to the Plan later during the Plan Year, provided that any
individual with a job evaluation of 1292 “Hay Points” or higher (as determined
under the Company’s job evaluation system) shall only be added with the approval
of the Committee. The addition to this Incentive Plan will cause participation
of the newly added participant in other plans to cease, and each plan will be
appropriately prorated in that year in a manner satisfactory to the CEO and/or
the President in their/his discretion. A participant may be paid an Incentive
Award with respect to a particular Plan Year only if either (i) he is an
employee of the Company or a Subsidiary on the last day of such Plan Year or

 



--------------------------------------------------------------------------------



 



    (ii), subject to the approval of the Committee, he was an employee of the
Company or a Subsidiary on the first day of such Plan Year and termination of
his/her employment has taken place (a) as a result of his/her permanent
disability or death, (b) as a result of his/her retirement under a retirement
plan of the Company or a Subsidiary, or (c) as a result of military or other
service with the United states Government. Notwithstanding the foregoing, the
Committee may, in its absolute discretion, authorize payment of an Incentive
Award to an individual who is not an employee of the Company or a Subsidiary on
the last day of the Plan Year to which such award relates. No Participant will
be eligible to receive an Incentive Award with respect to a particular Plan Year
if he was eligible to receive an award under any other cash incentive
compensation plan of the Company or a Subsidiary other than the Company’s
Long-Term Incentive Plan or any other Plan so designated by the Committee,
except as provided above with regard to the addition of a Participant to the
Plan during the Plan Year. For purposes of the foregoing, the Company’s CEO
Discretionary Bonus Plan and Equity Incentive Plan are not to be considered an
incentive compensation plan. If a Participant dies, becomes permanently
disabled, retires, or enters military service prior to the payment of an
Incentive Award with respect to a particular Plan Year, the amount of the
payment of such Incentive Award (whether none, in part, or in full) shall be at
the absolute discretion of the Committee. In the case of the death of a
Participant, payment of an Incentive Award (if and to the extent authorized by
the Committee) shall be made to the Participant’s beneficiary. Should a
beneficiary die after the Participant but before the benefit has been disbursed,
the benefit will be paid to the beneficiary’s estate.     VI.   TARGET INCENTIVE
AWARDS       A Target Incentive Award means for each Participant the amount
determined by multiplying the midpoint of the Participant’s salary range at the
beginning of the Plan Year (or in the event a Participant’s salary range is
changed during the Plan Year, the salary range which was in effect during the
majority of the Plan Year) by a target percentage of midpoint salary approved by
the Committee prior to the beginning of the Plan Year. In any Plan Year in which
actual performance exceeds the target performance objectives established in
accordance with Section VII B., a Participant’s Incentive Award may be an amount
up to 150% of his/her Target Incentive Award. Conversely, in any Plan Year in
which actual performance falls below these target performance objectives, a
Participant may receive a reduced Incentive Award, if the actual performance is
at least 80% of target performance. Actual performance results which range
between 80% and 125% or greater of target performance will receive the
percentage of target percentage shown on Appendix A-l Appendix A-2 sets forth
the guideline target percentages for selected Hay Point levels, which will be
subject to modification by the CEO and/or the President with the approval of the
Committee for the applicable Plan Year.

 



--------------------------------------------------------------------------------



 



VII.   DETERMINATION OF INCENTIVE AWARDS

  A.   Allocation of Target Incentive Awards. Each Division President or
Corporate Unit Manager, with the guidance and direction of the applicable
Corporate Officer and approval of the CEO and/or the President, will, based on
the nature and content of each Participant’s position, determine, before March 1
of the Plan Year, the portion of a Participant’s Target Incentive Award which
may be earned in each of the following categories: quantitative objectives,
qualitative objectives and individual performance objectives. The Committee will
make such determination with respect to the CEO and/or the President if they/he
is/are a Participant. Appendix B illustrates an example of the manner in which
Target Incentive Awards are to be allocated among objectives for each Plan Year,
provided that the CEO and/or the President, with the approval of the Committee,
may change such allocations from Plan Year to Plan Year.     B.   Establishment
of Target Performance Objectives. Prior to the beginning of each Plan year, the
CEO and/or the President will propose, and the Committee will determine,
Divisional, Subsidiary and Corporate target performance objectives, with
applicable weightings, based upon goals deemed appropriate for each Division,
Subsidiary or Corporate unit Appendix C illustrates examples of target
performance objectives which will be established for each Participant by the CEO
and/or the President or by persons designated by the CEO and/or the President.  
  C.   Determination of Actual Performance. At the end of each Plan Year, the
CEO and/or the President or their/his/her designates, will determine on a
percentage basis (i) the extent to which each Division, Subsidiary and Corporate
unit achieved its objective, and (ii) the extent to which each Participant
achieved his/her individual objectives. No Incentive Award will be paid to any
Participant who has not received at least a “meets all expectations” or
equivalent rating for his/her individual performance review during the Plan
Year, provided that the CEO and/or President may establish a higher minimum
rating for any Plan Year in his and/or their discretion. The Committee will make
such determination with respect to the CEO if he is a Participant.     D.  
Computation of Incentive Awards. A Participants’s Incentive Award for any Plan
Year will be the sum of the portions of the Target Incentive Award which is
earned, as set forth in Section VII C., above. If proposed by the CEO and/or the
President and approved by the Committee, the quantitative objective may be
adjusted up or down when, in the CEO’s and/or the President’s judgment, any
unusual and/or unforeseen events occurred which affected the unit’s results.

 



--------------------------------------------------------------------------------



 



      In calculating an Incentive Award, the amount earned is arrived at by
multiplying the portion of the Target Incentive Award allocated to each
objective by the percentage of achievement as outlined in Section VIIC., above.
Appendix D illustrates an example of the calculation.

VIII.   FORM OF PAYMENT AWARDS     Incentive Awards under the Plan may be paid
in cash, deferred cash, or a combination thereof. Unless a Participant elects
deferred cash, in accordance with Section VIII B., below, his/her Incentive
Award will be paid in cash. However, Incentive Awards of less than $5,000 will
be paid only in cash,

  A.   Cash Awards. Cash awards will be paid in full as soon as practicable
after the date of the award.     B.   Election to Defer. Prior to the beginning
of each Plan Year, each Participant may elect to defer distribution of an
Incentive Award or a portion thereof. Such election may not be changed after the
commencement of the Plan Year with respect to which the Incentive Award in
earned. Appendix E is a copy of the Election to Defer, provided that the CEO
and/or President may accept, in his and/or their discretion, any other written
document of the Participant which states in his and/or their opinion, the same
intended election.     C.   Participants’ Accounts. The Company will establish
and maintain a separate account for each Participant who has elected to defer
his/her Incentive Award, in which the amount of the Participant’s deferred cash
award will be recorded. The Company will credit to each such account, as of the
first day of each calendar quarter, that percentage of the amount then credited
to such account, including all previous credits to such account by operation of
this Section, which is equal to the average composite bond yield for Single A
bonds, rounded to the nearest 1/10 of 1%, as published for the month last
preceding the beginning of such calendar quarter in the Standard & Poor’s
Indexes of the Securities Markets.

  Any amount credited to the account of a Participant as a deferred cash award
or interest paid on such award will represent only an unsecured promise of the
Company to pay the amount so credited in accordance with the terms of the Plan.
Neither a Participant nor any beneficiary of a Participant will acquire any
right, title, or interests in any asset of the Company as a result of any amount
credited to a Participant’s account. At all times, a Participant’s rights with
respect to the amount credited to his/her account will be only those of an
unsecured creditor of the Company. The Company will not be obligated or required
in any manner to restrict the use of any of its assets as a result of any amount
credited to a Participant’s account.

 



--------------------------------------------------------------------------------



 



IX.   DISTRIBUTION OF DEFERRED CASH AWARDS       Deferred cash awards will be
distributed only in accordance with the following sections:

  A.   Termination of Employment. In the event a Participant ceases to be
employed by the Company or a Subsidiary for any reason other than death or
retirement, any deferred cash award (earned in respect of any Plan Year prior to
the Plan Year in which such termination occurs) and any interest on such award
credited to his/her account will be distributed in a lump sum payment within
60 days of his/her termination of employment.     B.   Retirement. In the event
a Participant retires under a retirement plan of the Company or a Subsidiary,
any deferred cash award and the interest on such award previously or currently
credited to his/her account, will be distributed commencing within 60 calendar
days of his/her retirement in accordance with the method of distribution elected
by the Participant. If the election is a lump sum, interest will be credited to
the account pursuant to Section VIII C. through the date of distribution, and
the entire amount will be paid to the participant within 60 days of his/her
retirement. If installments have been elected, interest will be calculated
through the date of retirement pursuant to Section VIII C. and added to the
account. The resulting account total shall be divided by the number of
installments elected, and the first payment will be made within 60 days of
retirement. The second and all subsequent installment payments shall be made
between January 1 and 15 of each year. Interest will continue to accrue to the
account pursuant to Section VIII C. on the balance remaining in the
Participant’s account until all installments have been paid, and interest will
be paid annually with each installment payment.     C.   Death. If any portion
of a Participant’s account remains unpaid at his/her death, then after his/her
death such amount will be paid (i) to his/her beneficiary(ies) in accordance
with the method of distribution elected by the Participant, or (ii), if the
Participant has not designated a beneficiary or if the beneficiary predeceases
the Participant, to the Participant’s estate. Should a beneficiary die after the
Participant but before the entire benefit has been disbursed, the balance of the
benefit will be paid to the beneficiary’s estate in a lump sum.     D.  
Emergency Distribution. In the event an emergency situation occurs (as defined
below) while a Participant is in the employ of the Company or a Subsidiary, the
Participant may request the Committee to make an immediate distribution to him
from his/her account. Any such distribution will be solely within the discretion
of the Committee and will be limited in amount to that necessary to meet the
emergency.

 



--------------------------------------------------------------------------------



 



      An emergency situation means a bona fide financial emergency that is
caused by an event beyond the control of the Participant (e.g., a serious family
illness or disaster) and would result in severe financial hardship to the
Participant if early distribution were not permitted.

X.   DESIGNATION OF BENEFICIARY       Each Participant, at the time of filing an
election to defer a cash award, will designate one or more beneficiaries to whom
the Company will make any distribution to be made after the Participant’s death.
This designation will be made in writing on a form filed with the Company’s
Senior Vice President and Chief Administrative Officer or other officer
designated by the CEO and/or the President. Appendix F is a copy of the
Beneficiary Designation to be used for designations under Section V.
Designations under Section IX will be made on the Election to defer. If a
Participant does not designate a beneficiary, or if no beneficiary is living at
the time of distribution, then, except as provided in Section IX C above, the
distribution shall be made to a Participant’s estate. A Participant may change
his/her designated beneficiary(ies) at any time.   XI.   AMENDMENT, SUSPENSION,
OR TERMINATION OF PLAN       The Board may at any time amend, suspend or
terminate this Plan for any Plan Year prior to the commencement of the Plan
year; provided, however, that no such amendment, suspension, or termination will
affect the rights of Participants or beneficiaries to receive distributions of
deferred cash awards previously made or the methods of distributing deferred
cash awards which have been elected.   XII.   GENERAL

  A.   All expenses of administering the Plan, including reasonable compensation
to the members of the Committee, will be borne by the Company.     B.   No
rights under the Plan, contingent or otherwise, will be transferable, assignable
or subject to any encumbrance, pledge or charge of any nature.     C.   Neither
the adoption of the Plan nor its operation will in any way affect the right and
power of the Company or a Subsidiary to dismiss or discharge any employee at any
time, nor shall any Participant who is dismissed or discharged by the Company
have any rights or benefits hereunder, except as determined by the CEO and/or
the President in his and/or their discretion.

 



--------------------------------------------------------------------------------



 



  D.   The Board, the Committee and the CEO and/or the President may rely upon
any information supplied to them by any officer of the Company or by the
Company’s independent public accountants and may rely upon the advice of such
accountants or of counsel in connection with the administration of this Plan and
will be fully protected in relying upon such information or advice.

XIII.   CLAIMS PROCEDURE       In the event a participant has been granted an
Incentive Award and such Incentive Award is not paid for any reason, the
Participant may file with the Committee a written claim for any payment to which
he considers himself entitled. The Committee will review the claim fully and
respond in writing as soon as possible following receipt of the Participant’s
written claim. Appeals of denial of claims shall also be handled by the
Committee in a timely manner.

 



--------------------------------------------------------------------------------



 



APPENDIX A-1
Incentive Award Percentages Earned
for Various Levels of Divisional,
Subsidiary and Corporate Unit Performance

          Actual Performance as a   Percent of Target      Percent of Target  
Incentive Award
  0 — 79.9%
    0 %
 
       
  80.0 — 84.9%
    50 %
 
       
  85.0 — 89.9%
    65 %
 
       
  90.0 — 94.9%
    80 %
 
       
  95.0 — 99.9%
    90 %
 
       
100.0 — 104.9% (Target)
    100 %
 
       
105.0 — 109.9%
    110 %
 
       
110.0 — 114.9%
    120 %
 
       
115.0 — 119.9%
    130 %
 
       
120.0 — 124.9%
    140 %
 
       
125.0 & Above % (Maximum)
    150 %

 



--------------------------------------------------------------------------------



 



APPENDIX A-2
Target Incentive Awards and
Maximum Incentive Awards
As Related to Base Salary Ranges

                                      Target   Maximum Base Salary Ranges  
Incentive   Incentive Level   Hay Points   Awards   Awards
A
  2540 & Above     55 %     82.5 %  
B
    1990 to 2539       45 %     67.5 %  
C
    1628 to 1989       40 %     60 %  
D
    1292 to 1627       35 %     52.5 %  
E
    1028 to 1291       30 %     45 %  
F
    905 to 1027       25 %     37.5 %  
G
    789 to 904       20 %     30 %  
H
    657 to 788       10 %     15 %

 



--------------------------------------------------------------------------------



 



Appendix B
Example of Yearly Allocation
for Target Incentive Awards

                      Weight Allocation Range     Minimum   Maximum
Divisional and Subsidiary Units
               
 
               
Division or Subsidiary Quantitative Measure
    40 %     60 %
 
               
Division or Subsidiary Qualitative Objectives
    20 %     40 %
 
               
Individual Performance
    20 %     40 %
 
               
CORPORATE UNITS
               
 
               
Corporate Quantitative Measurement
    40 %     50 %
 
               
Corporate Qualitative Objectives
    20 %     30 %
 
               
Individual Performance
    30 %     40 %

 



--------------------------------------------------------------------------------



 



Appendix C
Examples of Yearly Target
Performance Objectives
Quantitative Objectives
Division Return on Net Assets (RONA)
Consolidated Return on Net Assets (RONA)
Earnings Growth (Percent)
Incoming Sales
New Product Introductions (Number of)
On-time Customer Delivery Statistics
Return on Shareholder’s Equity
Debt-to-Equity Ratio
Cash Flow per Share
Qualitative Objectives
Effectiveness of Product Introduction
Employee Morale
Staff Development and Training
Safety Awareness
Compliance with Environmental and other Regulatory Concerns
Community Relations

 



--------------------------------------------------------------------------------



 



Appendix D
Calculation of Incentive Award
(An Example)

                                 
Salary Range Midpoint
    x       Target Percentage       =     Target Incentive Award    
$90,000
    x       .40       =     $36,000  

                                                      Target                
Objective   Incentive   Actual   Percent   Incentive Objectives   Weight   Award
  Performance   Achieved   Award
Quantitative Measurements
    50 %   $ 18,000     Outstanding     120 %   $ 21,600  
 
                                       
Qualitative Objectives
    30 %   $ 10,800     at Goal     100 %   $ 10,800  
 
                                       
Individual Objectives
    20 %   $ 7,200     at Goal     100 %   $ 7,200  
 
                                       
TOTALS
    100 %   $ 36,000                     $ 39,600  

Percent of Target Incentive Award — 110%

 



--------------------------------------------------------------------------------



 



Appendix E
THE DURIRON COMPANY, INC.
Incentive Plan for Key Employees
Participant’s Election to Defer
In accordance with the provisions of the Incentive Plan for Key Employees (the
“Plan”) of The Duriron Company, Inc. (the “Company”), I elect:

1.   To defer ___% of my Incentive Award for the fiscal year ended December 31,
                (with the understanding that, once made, an election to defer
cannot be changed for that fiscal year. It is further understood that this
election is not valid should the amount to be deferred be less than $5,000.)  
2.   To receive payment of the amount credited to my deferred cash award account
in the following manner (I have initialed the method I have elected):

         
___
  a.   In one lump sum payment upon retirement, or termination.
 
       
___
  b.   In ten equal annual installments commencing within 60 calendar days of my
retirement.

3.   To have any payments required by paragraph 2 above which have not been made
to me prior to my death, paid after my death to:

 
 
 

     
 
   
 
   
Date
  Signature of Participant

The undersigned, Senior Vice President of the Company, acknowledges receipt of
the above election on                                         .
                                                                                





--------------------------------------------------------------------------------



 



Appendix F
THE DURIRON COMPANY, INC.
Incentive Compensation Plan for Key Employees
Participant’s Beneficiary Designation
In accordance with the provisions of the Incentive Compensation Plan for Key
Employees (the “Plan”) of The Duriron Company, Inc. (the “Company”), I elect to
have any payments which have not been made to me prior to my death, paid after
my death to:

         
 
 
 
   
 
 
 
   
 
 
 
   

         
 
Date
     
 
Signature of Participant

The undersigned, Senior Vice President of the Company, acknowledges receipt of
the above election on __________.

     
 
 
 
Senior Vice President

 